Title: Thomas Jefferson to Archibald Thweatt, 29 January 1814
From: Jefferson, Thomas
To: Thweatt, Archibald


          Dear Sir  Monticello Jan. 29. 14.
          Mr Peter Lyons in his life time (1801) sent me some claim on mr Wayles as atty for Farrell & Jones. I inclosed it to mr Eppes & informed referred mr Lyons to him. I have just recieved a renewal of the claim from Dr Lyons his son, which I send to you with a copy of my answer referring him to you.
          I am obliged to remind you of the loan of my pamphlet on Livingston’s case, of which I had only that copy. an answer to it having been published by him it is possible I may have occasion to turn to mine. ever affectly to yourself and mrs Thweatt.
          Th:
            Jefferson
        